Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections

Claim 10 is objected to because of the following informalities:  
Claim 10 as presented improperly depends from now cancelled claimed 9.  For the purposes of prosecution the claim has been treated as depending from claim 1 
Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-7, and 10-19 are rejected under 35 U.S.C. 103 as being unpatentable over Reagan et al (US 2018/0018821) in view of Polchin (US 2009/0197658).

Claim 1:  Reagan teaches a game system, comprising: a plurality of game tokens, an image capturing device, a support element, and a processor; the image capturing device being operable to capture one or more images of one or more game tokens placed within a field of view of the image capturing device, the plurality of game tokens comprising a plurality of event tokens(Reagan Figure 1; 3; 7; Elements 12, 31-34, 72, 74, 75, 76, 78), wherein the processor is configured to:
execute a digital game, the digital game comprising computer executable code configured to cause the processor to associate one or more individual game events with each of the plurality of event tokens; and to associate one or more further game events with each of a plurality of sets of game tokens, each set comprising two or more game tokens and each set comprising one or more event tokens chosen from said plurality of event tokens (Reagan Abstract; Figures 4-5c; Paragraphs [0010], [0035]-[0040]); 
receive one or more images captured by said image capturing device(Reagan Figure 2; Elm 201; Paragraphs [0035]-[0040]); 
recognise one or more game tokens of the plurality of game tokens within the one or more images, the recognised one or more game tokens including one or more event token(Reagan Figure 2; Elm 202; Paragraphs [0035]-[0040]); 
Reagan Figure 2; Elm 202, 204; Paragraphs [0035]-[0040]); and 
responsive to recognising one of the plurality of sets of game tokens in the one or more images, where the game tokens of the recognised set are positioned in a predetermined spatial configuration relative to each other, cause the one or more further game events associated with the recognised set(Reagan Figure 2; Elm 202, 203; Paragraphs [0035]-[0040]), wherein the two or more game tokens can be detachably received by the support element (-wherein in support elements 72 support multiple cards and objects 74, 75, 76, 78- Reagan Figure 7; Elm 72, 74, 75, 76, 78).
Reagan teaches the invention including multiple token and supporting floor elements as cited above.  While Reagan is silent regarding the use of coupling members and detachably connecting game tokens to a supporting member in a limited number of predetermined spatial configurations Polchin teaches that these features where known at the time filing (-predefined limited configurations provided and limited by matrix of joining members including base/supporting members- Polchin Figures 1A-2B, 4-5D, 6, 16A Paragraphs [0039]-[0041], [0045], [0060]).  It would have been obvious to one of ordinary skill in the art at the time of filing to have incorporated the connection members of Polchin in the 


Claim 2: The combination of Reagan & Polchin teaches the game system according to claim 1, wherein the processor is further configured, responsive to recognising two or more event tokens of the plurality of event tokens in the one or more images, where the recognised two or more event tokens are different from the plurality of sets of game tokens or where the 3101584355 1Docket No. 502388.121620 recognised two or more event tokens are positioned in another spatial configuration relative to each other, different from said predetermined spatial configuration, to cause the one or more individual game events associated with the two or more recognised event tokens without causing any of the further game events(Reagan Figures 5-7  Paragraphs [0037], [0039]-[0042], [0046]).  

Claim 3: The combination of Reagan & Polchin teaches the game system according to claim 1, wherein each event token is indicative of an individual game asset; wherein each individual game event associated with an event token comprises making the individual game asset associated with said event token available in the digital game; and wherein a further game event associated with a set of game tokens comprises making another game asset available in the digital game, the another game asset being different from an accumulation of the Reagan Figures 2, 5-7; Elm 206;  Paragraphs [0037], [0039]-[0042]).  

Claim 4: The combination of Reagan & Polchin teaches the game system according to claim 1, wherein the digital game comprises computer executable code configured to cause the processor to control at least one virtual game item (Reagan Paragraph [0038]).  

Claim 5: The combination of Reagan & Polchin teaches the game system according to claim 4: 
wherein each event token is indicative of an individual game asset attributable to the at least one virtual game item; 
wherein each individual game event comprises making a corresponding one of the individual game assets available to one or more of the at least one virtual game item; and 
wherein a further game event associated with a set of two or more event tokens comprises making another game asset available to one or more of the at least one virtual game item, the another game asset being different from an accumulation of the individual game assets associated with the event tokens of said set(Wherein game objects can be associated with all or some of the tokens as presented- Reagan Figure 7; Paragraphs [0037], [0039]-[0042]).  

6: The combination of Reagan & Polchin teaches the game system according to claim 4, wherein the game system further comprises an item token 4 101584355 1Docket No. 502388.121620representing a first virtual game item of the at least one virtual game item; and wherein a first set of game tokens is associated with a first further game event, the first set comprising the item token and one or more event tokens; and 
wherein the first further game event comprises associating one or more game event associated with the one or more event tokens of the first set with the first virtual game item of the first set(Wherein game objects can be associated with all or some of the tokens as presented- Reagan Figure 7; Paragraphs [0037], [0039]-[0042])..  

Claim 7: The combination of Reagan & Polchin teaches the game system according to claim 1, wherein each event token carries a visually recognisable marker identifying the individual game event associated with the event token (-QR code- Reagan Figure 3; Paragraph [0043]).

Claim 10: The combination of Reagan & Polchin teaches the game system according to claim 1, wherein the one or more coupling members are operable for receiving tokens in predetermined respective positions and orientations relative to the support element such that the two or more game tokens can only be detachably received by the support element in said predetermined spatial configuration relative to each other (-spatial arrangements are defined by the connector pattern-Polchin Figures 1A-2B, 4-5D, 16A Paragraphs [0039]-[0041]).  


Claim 11: The combination of Reagan & Polchin teaches the game system according to claim 1, wherein the processor is further configured to recognise the support element in the one or more images and to only cause the one or more further game events associated with a recognised set when the 5101584355 1Docket No. 502388.121620event tokens of the recognised set are positioned in said predetermined spatial configuration relative to each other and when the processor has recognised the support element.(-Floor cards- Reagan Figure 7; Element 73)  

Claim 12:  The combination of Reagan & Polchin teaches the game system according to claim 1, wherein the image capturing device and the processor are integrated into a single device(Reagan Figure 1; Paragraph [0029]).

Claim 13:  The combination of Reagan & Polchin teaches the game system claim 1, wherein the game tokens are tiles connectable to a support plate (-base block- Polchin Figures 1A-2B, 4-5D, 16A Paragraphs [0011], [0039]-[0041]).  

Claim 14:  The combination of Reagan & Polchin teaches the game system according to claim 13, wherein the relative orientation of two or more tiles to each other is predetermined from one or more images (-wherein the orientation is predetermined by the block structure as shown- Polchin Figures 2A-2B, 3A-4; Paragraph [0060]).  


Claim 15:  The combination of Reagan & Polchin teaches the game system according to claim 1, wherein the predetermined spatial configuration is defined completely or in part by predetermined relative positions and orientations of the event tokens within the one or more images(Reagan Figures 2, 5, 7; Paragraphs [0047], [0048]).  

Claim 16:  Reagan teaches a method, implemented by a processor, of operating a game system, the game system comprising a plurality of game tokens, an image capturing device, a support element, and the processor; the image capturing device being operable to capture one or more images of one or more game tokens placed within a field of view of the image capturing device, the plurality of game tokens comprising a plurality of event tokens (Reagan Figure 1; 3; 7; Elements 12,31-34, 72, 74, 75, 76, 78), wherein the method comprises: 
executing a digital game, the digital game comprising computer executable code configured to cause the processor to associate one or more individual game events with each of the plurality of event tokens; and to associate one or more further game events with each of a plurality of sets of game tokens, each set comprising two or more game tokens and each set comprising one or more event tokens chosen from said plurality of event tokens (Reagan Abstract; Figures 4-5c; Paragraphs [0010], [0035]-[0040]);  6 101584355 1Docket No. 502388.121620 
Reagan Figure 2; Elm 201; Paragraphs [0035]-[0040]); 
recognising one or more game tokens of the plurality of game tokens within the one or more images, the recognised one or more game tokens including one or more event token (Reagan Figure 2; Elm 202; Paragraphs [0035]-[0040]);
responsive to recognising a single event token of the plurality of event tokens in the one or more images, causing the one or more individual game events associated with the recognised event token (Reagan Figure 2; Elm 202, 204; Paragraphs [0035]-[0040]); and 
responsive to recognising one of the plurality of sets of game tokens in the one or more images, where the game tokens of the recognised set are positioned in a predetermined spatial configuration relative to each other, causing the one or more further game events associated with the recognised set (Reagan Figure 2; Elm 202, 203; Paragraphs [0035]-[0040]) wherein the two or more game tokens can be detachably received by the support element (-wherein in support elements 72 support multiple cards and objects 74, 75, 76, 78- Reagan Figure 7; Elm 72, 74, 75, 76, 78).
Reagan teaches the invention including multiple token and supporting floor elements as cited above.  While Reagan is silent regarding the use of coupling members and detachably connecting game tokens to a supporting member in a limited number of predetermined 


Claim 17:  The combination of Reagan & Polchin teaches the processing device configured to perform the method defined in claim 16(Reagan Figure 1; Element 11; Paragraph [0029]).  

Claim 18:  A computer program product comprising program code adapted to cause, when executed by a processing device, the processing device to perform the method defined in claim 16 as taught by combination of Reagan & Polchin (Reagan Figure 1; Element 14; Paragraphs [0029], [0033]) .  

Claim 19:  A kit of parts, comprising a plurality of event tokens and instructions to obtain a computer program as defined in claim 18 as taught by combination of Reagan & Polchin and to execute the obtained computer program on a processing Reagan Figure 1, 7;Paragraphs [0036]-[0038]).


Response to Arguments
Applicant's arguments filed November 12th, 2020 have been fully considered but they are not persuasive. 
Commencing on pages 10-11 of the applicant’s above dated response the applicant presents that the combination of Reagan & Polchin does not teach the amendments claim features of a “support element” because the equivalent base block in Polchin is allegedly not taught as being capable receiving game tokens (equivalent to the additional blocks in Polchin) only in predetermined spatial configurations relative to each other.
Responsive to the preceding and as cited more fully herein above the prior art of Polchin teaches limiting the mating arrangements between the base/support block and additional/game blocks based on a grid pattern and defined “90 degree” intervals between the presented blocks as illustrated in at least Figures 3a-4 and Paragraph [0060].

Continuing on pages 12-15 of the applicant’s above dated response the applicant presents that the prior art teachings of Reagan and Polchin cannot be combined with one another because as best understood the prior art of Reagan does not teach 
Responsive to the preceding the prior art of Reagan clearly illustrates adjoining presentations of game objects and that such may be presented with yet further game objects detached therefrom (Reagan Figures 5, 7; elements 51, 52, 73, 76, 77, 78) while the modification allowing the adjoining elements to be joined in specific arrangements as taught by Polchin would not impinge on the ability of Reagan to display these elements separately.  The Applicant’s understood argument is understood to imply that the combination would require all symbol arrangements of the prior art to be presented in only an adjoining manner yet as this is not fairly required by the combination as presented and appears to be reliant on an improper reliance on bodily incarnation of the references.  However it is respectfully noted, that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).

In view of the preceding the rejection of claims is respectfully maintained as presented herein above.





Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT E MOSSER whose telephone number is (571)272-4451.  The examiner can normally be reached on M-F 6:45-3:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/R.E.M/Examiner, Art Unit 3715                                                                                                                                                                                                        /DAVID L LEWIS/Supervisory Patent Examiner, Art Unit 3715